McCulloch, C. J. (dissenting). I am fully in accord with the views expressed by Mr. Justice Smith in his concurring opinion to the effect that the approval by the Governor of an enrolled bill materially different from that passed by the two houses of the General Assembly renders the enactment void. I dissent from the conclusion of the majority on that ground, for there is no rule of property involved in the decision of the court in the case of Athletic Mining & Smelting Co. v. Sharp, 135 Ark. 330, and I am so thoroughly convinced of its incorrectness that I think it ought to be overruled at this time. The conclusion announced in that case is directly opposed to the plain mandate of the Constitution, which makes the Governor an essential part of onr scheme of legislation in that it provides that each bill must be presented to him for his opproval. If a materially different bill is presented to the Governor, then he is given no opportunity to approve or disapprove the legislation sought to be enacted by the two houses of the General Assembly. I dissent on the further ground that the record does not show that the bill was presented to the Governor within the time required by the Constitution, and that no presumption can be indulged, under the circumstances of this case, that there was such presentation. The Chief Executive is, as before stated, an essential factor in our legislative scheme, and this results from the plain mandate of the Constitution which requires that all bills must be presented to the Governor, and specifies the time within which this must be done. All of us are agreed that no bill can become a law unless presented to the Governor within the time specified in the Constitution. This constitutional mandate necessarily charges each of the branches of the Legislature with the duty of complying with all the requirements necessary to complete the enactment so as to make it a valid law. This includes the duty, not only to pass a bill through the two houses of the Legislature, but to present it to the Governor within the time specified. There is no initiative put upon the Governor with respect to the enactment of laws, and he is only required to receive and consider a bill when presented to him for his approval. The duty, therefore, rests upon the General Assembly, not only to present a bill to the Governor, but also to make a record whereby the evidence of that fact may be preserved so that there can be no uncertainty about the proper enactment of a law. The framers of the Constitution doubtless contemplated, that in authorizing the two houses of the General Assembly to make rules some method would be provided for preserving the records of the persentation of the bills to the Governor. Such a rule was provided -with respect to bills presented to the Governor during the session of the Legislature, but this rule does not seem to apply to the presentation of bills by the enrolling committee after the adjournment of the Legislature. If a bill, after being presented to the Governor in apt time, is neither approved nor vetoed by him, it becomes a law notwithstanding, but there is no provision in the Constitution itself imposing an affirmative duty on the Governor in such a case, and unless the General Assembly by rule, or by an enactment of some kind, provides a method of placing on record the fact that a bill has been presented to the Governor, there is no way for the courts to ascertain whether or not the requirements of the Constitution have been complied with. Where the Governor signs a bill within the time prescribed by law and places it in the archives, there is a conclusive presumption that the bill was presented to him in time; but if he fails to so deposit the bill, or if he signs it and files it with the Secretary of State after the expiration of the time, then there should be no presumption that it was presented to him within time. There is a presumption that the Governor performed his duty in the manner required by the Constitution, and since this bill was not signed by the Governor and by the presiding officers of the two houses of the General Assembly until the twenty-first day after the adjournment of the Legislature, the presumption should be indulged that the bill was not presented to the Governor in time to give him an opportunity to examine and approve it within twenty days after the adjournment. If we are to indulge the presumption that the enrolling committee discharged its duty by presenting the bill in apt time, this necessarily carries with it the presumption that the Governor failed to discharge his duty by examining and approving the bill within the required time. The majority, therefore, in adopting one presumption have broken down another. Let us suppose a case where the Governor has vetoed a bill after the expiration of twenty days from the adjournment of the Legislature. Of course, his veto would be ineffectual, but would there still be a presumption indulged that the bill had been presented to the Governor in apt time, and that he had waited until after the expiration of his time so as to make his veto ineffectual! All of this goes to emphasize the necessity of providing some method whereby the presentation to the Governor can be manifested upon some permanent record, and not leave it merely to conjecture or presumption. I think it is better that this particular statute, and all others in like situation, should fail rather than to establish a precedent which will afford an opportunity to nullify a plain provision of the Constitution and render highly uncertain an important function which the framers of the Constitution placed upon those who are charged with the duty of enacting laws.